Title: To James Madison from John S. Skinner, 13 August 1814
From: Skinner, John S.
To: Madison, James


        
          Sir
          13th. August. 1814.
        
        The pamphlet which I take the liberty to enclose was given me with some news papers by Admiral Cockburn. It was taken from one, of several bundles containing apparently four or five dozen—for what purpose could they be printed & sent in such numbers to him & by whom? Were they furnished by his government to be circulated with Adml. Cochranes proclamations the one to the blacks of the south the other amongst the tories of the East?
        Rear Adml. Cockburn enquired what our Ministers thought of peace. I told him we had recd. no recent communication from them—he replied smiling—“I believe Mr. Skinner, that Mr. Maddison will have to put on his armour & fight it out, I see nothing else left.” Speaking of their Commissioners he said he was “well acquainted with them & that Mr. Hamilton was the only clever fellow amongst them.” With great respect Sir yr obt Sert.
        
          J S Skinner
        
      